Citation Nr: 0639725	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  04-38 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar radiculopathy requiring microdiskectomy at L5-S1.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to an evaluation in excess of 20 
percent for lumbar radiculopathy requiring microdiskectomy at 
L5-S1 and entitlement to a total disability rating based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches are manifested by frequent, 
prolonged, prostrating attacks which are not well-controlled 
by medication.


CONCLUSION OF LAW

The criteria for the award of an evaluation of 50 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002).  38 C.F.R. §§ 4.7, 4.12a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of February 2004 and January 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant, which informed 
the appellant of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence as well requested that she submit any evidence in 
her possession pertaining to the claim.

The Board observes that the above notice did not set forth 
the relevant diagnostic code (DC) for the disability at 
issue.  However, this is found to be harmless error.  Indeed, 
the September 2004 Statement of the Case included such 
information, and included a description of the rating formula 
for all possible schedular ratings under that diagnostic 
code.  As such, the failure to include such notice in the 
VCAA letters did not prejudice the veteran here.  The 
February 2004 and January 2005 letters also failed to discuss 
the law pertaining to effective dates.  However, because the 
instant decision grants the veteran's claim for an increased 
rating, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because in 
the event that the veteran disagrees with the effective date 
assigned by the RO when effectuating the award, the veteran 
will be provided notice in this regard, as well as an 
opportunity to respond..  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not provided to the appellant prior to the initial 
adjudication of her claim.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the February 2004 and January 2005 VCAA notices was 
harmless error.  Although complete VCAA notice was provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter and appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
outpatient treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

At the outset, the Board notes that the veteran's claim for 
an increased evaluation for her service-connected migraine 
headaches was filed, on December 29, 2003.  The Board will 
consider the rating period on appeal as set forth in 
38 C.F.R. § 3.400(o)(2) (2006).

The veteran's migraine headaches have been assigned a 30 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  That Code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next 
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, the record demonstrates that on VA neurological 
compensation and pension examination in June 2004, the 
veteran reported that she experiences headaches two to three 
times per week, which last anywhere from two to eight hours.  
She described the headaches as a throbbing, lightning bolt 
like pain over her frontal and right temporal regions.  She 
also reported that with her headaches, she occasionally saw 
photopias or dots, felt dizzy, experienced nausea, and 
occasionally vomited.  She indicated that she had tried 
various rescue medications including Tylenol, Advil, Imitrex, 
Midrin, and Fioricet, with Imitrex helping the best.  The 
veteran also stated that when her migraines were severe 
enough she would have to go home from work or stay home from 
work.  The examiner's impression of the veteran's condition 
was that her migraines where at least moderately disabling 
based on the fact that they occurred two or three times per 
week and lasted for hours at a time and that while 
experiencing the headaches she was unable to work at her job.

The veteran also complained of experiencing headaches in VA 
outpatient treatment records dated from June 2004 to January 
2005.  During this time, the veteran related that she 
experienced headaches daily, with exacerbations and 
remissions several times during the day.  She also indicated 
that she was never pain free between the remissions.  The 
veteran also reported that she experienced frequent nausea, 
occasional vomiting, photophobia, sonophobia, dizziness, and 
ataxia.  She also complained of associated sparkles of light 
that occur after the headaches had reached their peak.  
Although the record demonstrates that she had been prescribed 
Imitrex, Zomig, Topomax, Ultram, and Mitrin, the veteran 
indicated that such medications did not work and that she 
frequently withdrew to bed and to "crying and praying" due 
to the pain.  The veteran further noted that she missed 
approximately two days of work per week due to her headaches.  
Examiners' impressions of the veteran's headaches were that 
she had chronic headaches and was in chronic pain.

In weighing the clinical evidence of record, the Board, in 
resolving all reasonable doubt in the veteran's favor, 
concludes that the veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation than 
the criteria for a 30 percent evaluation.  Accordingly, the 
Board finds that a 50 percent evaluation is warranted for the 
veteran's service-connected migraine headaches.

While a 50 percent evaluation is warranted under Diagnostic 
Code 8100, there is no basis for a rating in excess of that 
amount.  Indeed, 50 percent represents the maximum available 
benefit under that Code section.  The Board finds no other 
relevant code sections under which to evaluate the veteran's 
migraine headaches.  For example, there is no evidence of 
convulsions as would warrant a 60 percent rating under 
Diagnostic Code 8104.

Finally, the evidence does not reflect that the veteran's 
migraine headaches have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted.


ORDER

Entitlement to an evaluation of 50 percent for tension 
headaches is granted, subject to the criteria governing the 
payment of monetary benefits.


REMAND

The record reflects that in October 2004, the veteran 
submitted a Notice of Disagreement with the August 2004 
rating decision that denied an evaluation in 20 percent for 
her service-connected low back disability.  The record does 
not reflect that the RO ever issued a Statement of the Case 
(SOC) with respect to that issue.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that in these circumstances 
where a Notice of Disagreement is filed, but a Statement of 
the Case has not been issued, the Board must remand the claim 
to the RO to direct that a Statement of the Case be issued.

In April 2005, the veteran raised claims of entitlement to 
increased evaluations for her service-connected cervical 
spine degenerative joint disease disability, right knee 
disability, and valvular heart disease disability.  She also 
raised a claim for entitlement to service connection for a 
left knee disability, to include as secondary to her service-
connected right knee disability.  However, the record does 
not reflect that such claims have been certified to the Board 
on appeal or have otherwise been developed for appellate 
purposes.  However, these issues are inextricably intertwined 
with the TDIU issue on appeal.

The Board also observes that the record does not contain a VA 
clinical opinion as to whether or not the veteran's service-
connected disabilities render her unable to work or 
unemployable for VA compensation purposes.  Such opinion 
would be useful in the de novo adjudication of the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue VCAA notice with 
regard to each issue on appeal in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.   Specifically, the appellant 
should be informed as to the information 
and evidence necessary to substantiate 
each claim, including which evidence, if 
any, the appellant is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The appellant should 
also be advised to send any evidence in 
her possession pertinent to her appeal 
to the VA.  

Additionally, the appellant should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of each 
claim.  Also, the veteran should be 
informed that a disability rating and an 
effective date will be assigned in the 
event of award of benefits.

2.  The veteran should be contacted and 
requested to furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for her back 
disability since December 2002.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The AMC should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an 
evaluation in excess of 20 percent for a 
low back disability.  The veteran should 
be advised of the need to timely file a 
substantive appeal if she desires 
appellate review.  The appellant should 
be afforded the appropriate period to 
respond.

4.  The AMC should develop and 
adjudicate the veteran's claims for an 
increased evaluation for her service-
connected low back disability, her 
cervical spine disability, right knee 
disability and her valvular heart 
disability.  It should also develop her 
claim for entitlement to service 
connection for a left knee disability, 
to include as secondary to a right knee 
disability.  This development should 
include any VA examinations deemed 
necessary. 

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
any opinion expressed.

If any benefit sought is not granted to 
the appellant's satisfaction, the 
veteran and her representative should be 
issued a statement of the case and be 
afforded the appropriate period of time 
to respond.  The veteran and her 
representative should be specifically 
advised of the need to timely submit a 
substantive appeal to complete any 
potential appeals with respect to the 
aforementioned issues.

5.  After undertaking any further 
development deemed essential, in 
addition to that specified above, the 
veteran
should be afforded a VA examination and 
clinical opinion by an appropriate 
medical specialist for the purpose of 
ascertaining whether the veteran's 
service-connected disabilities have 
rendered her unable to work or 
unemployable for VA compensation 
purposes. 

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
any opinion expressed.

7.  Subsequently, the AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  Thereafter, the AMC should 
readjudicate the claim of entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


